Reeve, J.
(After stating the case.) in this case, thero does not appear to be any debt due to the plaintiff from the defendant, except what arose out of the contract. It is true, there was an unsettled account; but from this, no inference can be made, that the defendant was in arrear, on that account, to the plaintiff. It might as well be inferred, that the plaintiff was in arrear to the defendant. There was, then, no debt due, but that upon the contract. There was no need of any direction to the plaintiff, to apply the payment to this debt. The law made the application of it to this ; and this k all that the defendant claims.
1 am, therefore, of opinion, that the charge was correct, and that a new trial ought not to be advised.
All the other judges concurred.
New trial not to be granted-